Opinion by
Judge Blatt,
In these consolidated cases, Bristol Township (Township) and the Civil Service Commission of Bristol Township (Commission) have appealed, ¡as also has John II. Tegzes, formerly ¡the Township Chief of Police. The appeals all relate to an amended order of the Court of Common Pleas of Bucks County which vacated two orders of the Commission. The trial court ruled that the Commission lacked jurisdiction to act in the matter concerned.
Although the employee and ¡the Township have raised numerous issues in their appeals, the dispositive issue is whether or not the Commission had jurisdiction. We agree that it did not and we will affirm based on the well-reasoned opinion of the Honorable Isaac S. Garb, reported at D. & C.3d (198 ).
And, regarding the Commission’s appeal, we will grant 'the Township’s Motion to Quash. The Commission was clearly not a party to the proceedings before the trial court and it has no standing to appear as an appellant here. See Reorganization of Penn Cambria *414School District, 40 Pa. Commonwealth. Ct. 322, 397 A.2d 465 (1979).
Order in 1367 C.D. 1982
And Now, this 13th day of April, 1983, the order of the Court of Common Pleas of Bucks County in the .above-captioned matter is hereby affirmed.
Order in 1525 C.D. 1982
And Now, this 13th day of April, 1983, the Township’s Motion to Quash this appeal is hereby granted.
Order in 1526 C.D. 1982
And Now, this 13th day .of April, 1983, the order of the Court of Common Pleas of Bucks County in the above-captioned matter is hereby affirmed.